Citation Nr: 0941328	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1948 to March 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran was scheduled for a Travel Board Hearing in 
February 2008.  The Veteran was notified of this hearing at 
his address of record in January 2008.  However, he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2009).  Accordingly, this 
Veteran's request for a hearing is considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
bilateral hearing loss.  Specifically, he contends that his 
hearing loss is a result of exposure to acoustic noise trauma 
during service, as evidenced by his duty assignments of 
working on boats and in military prisons and conducting 
motorcycle patrols.

Unfortunately, appellate review of the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
at this time would be premature.  Although the Board 
sincerely regrets the additional delay, a remand in this 
matter is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

At the outset of this discussion, the Board notes that it 
appears that the Veteran's service medical and personnel 
records have been destroyed in a fire at the National 
Personnel Records Center ("NPRC") in 1973 and have not been 
located.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that there is 
a heightened obligation on the part of VA to assist the 
Veteran in the development of his claim.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

VA has a duty to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
Here, the record reflects that there may be additional 
relevant treatment records regarding the Veteran's claims 
which have not been obtained.

The Board notes that the claims file contains the Veteran's 
medical records from the VA Medical Centers (VAMC) in Tampa, 
Florida and the VA Outpatient Clinics (OPC) in Orlando, 
Florida and Brooksville, Florida dated from April 2004 to 
June 2005.  These records reveal that the Veteran has been 
diagnosed with hearing loss, uses hearing aids, and has had 
audiological examinations in the past.  Specifically, an 
audiology note dated April 2005 indicates that audiometry 
should be repeated in light of the Veteran's complaint that 
either his hearing aids were not functioning properly or that 
his hearing had deteriorated further.  Another audiology note 
dated June 2005 indicates that "audio results are 
avail[able] in audiodisplay."  Despite these references to 
audiological examinations, no audiological examination 
reports have been obtained and associated with the claims 
file.  A review of the claims file does not reveal that 
requests for such audiological examination reports from the 
VAMC in Tampa, Florida or the OPCs in Orlando, Florida and 
Brooksville, Florida were ever made.

The Board also notes that the June 2005 VA audiology note 
indicates that the Veteran should receive additional 
audiological examinations at least every 2 years.  From this 
statement, the Board infers that the Veteran may have 
received ongoing care from the VAMC in Tampa, Florida and/or 
the OPCs in Orlando, Florida and Brooksville, Florida for his 
hearing loss.  No VA medical records from the VAMC in Tampa, 
Florida or the OPCs in Orlando, Florida or Brooksville, 
Florida dated after June 2005 have been associated with the 
claims file.  A review of the claims file does not reveal 
that a request for such records from the VAMC in Tampa, 
Florida or the OPCs in Orlando, Florida and Brooksville, 
Florida was ever made.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  A remand is 
thus necessary so that attempts to obtain the Veteran's 
audiological examination reports dated on or before June 2005 
as well as pertinent VA medical records dated after June 2005 
from the VAMC in Tampa, Florida and the OPCs in Orlando, 
Florida and Brooksville, Florida.

In view of the potential for missing VA medical records in 
the case, the Board notes that it is unclear whether the 
Veteran was afforded a VA medical examination for the express 
purpose of evaluating the Veteran's claim of entitlement to 
service connection for hearing loss.  VA has a duty to assist 
the Veteran in developing his claim by providing a medical 
examination or opinion when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the VA medical records from the VAMC in Tampa, 
Florida and the OPCs in Orlando, Florida and Brooksville, 
Florida indicate that the Veteran has been diagnosed with 
hearing loss after civilian and military noise exposure.  The 
Veteran also provided a history of noise exposure from boats, 
motorcycles, and prisons during service.  He further offered 
his opinion that his military noise exposure resulted in his 
hearing loss.  VA must consider whether a claimant is 
competent to provide such lay testimony regarding the nexus 
between his current disability and his service.  Davidson v. 
Shinseki, No. 2009-7075 (Fed. Cir. Sept. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanon v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Under the 
circumstances in this case, in particular the missing service 
records and potential outstanding VA medical records, 
additional development is warranted prior to completing 
adjudication of this appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Attempt to obtain and associate 
with the claims file all VA medical 
records, including audiological 
examinations, regarding the Veteran 
from the VAMC in Tampa, Florida and the 
OPCs in Orlando, Florida and 
Brooksville, Florida.  All attempts to 
obtain the records must be documented 
in the claims file.  If no such records 
exist, the claims file should be 
documented accordingly.

2.  After the above development is 
completed, the RO/AMC shall consider if 
any additional development is needed.  
This may include a VA examination and 
opinion to determine whether the 
Veteran currently suffers from hearing 
impairment within the meaning of VA 
regulations, and if so, whether such 
hearing impairment is related to 
service.  

3.  Thereafter, readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

